10/11/2022



                                                          Case Number: DA 22-0490


        IN THE SUPREME COURT OF THE STATE OF MONTANA

                   Supreme Court Cause No. DA-22-0490

Attorney for Appellant,
Marisa Root

Don C. St. Peter
Michael O’Brien
ST. PETER LAW OFFICES, P.C.
2620 Radio Way
P.O. Box 2620
Missoula, MT 59808
Telephone: (406) 728-8282
Fax: (406) 728-8141
Email: don@stplawoffices.com; mike@stplawoffices.com


IN THE MATTER OF THE ESTATE                 )
OF ALBERT J. LARGHI,                        )
                                            )
            Deceased.                       )
                                            )
Anthony Charles Larghi and                  )
Mary Patricia Fleming,                      )
Foreing Ancillary Personal Representative   )
Appellee                                    )
                                            )
Marisa Root                                 )
Petitioner-Heir                             )
Appellant                                   )


                  ORDER GRANTING EXTENSION OF TIME




                                                        Page 1
     UPON REVIEW OF Appellant’s Motion for Extension of Time, and

good cause shown, IT IS HEREBY ORDERED that the Extension is

GRANTED. Appellant shall file her Opening Brief on or before November

11, 2022.

     DATED this ___ day of October, 2022.



                                 ________________________
                                 Supreme Court Justice




                                                                    Page 2
                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                October 11 2022